DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 5/9/22, claims 1, 2, 5-7 are currently pending in the application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US 2015/0031822 A1), alone, or in view of CN 202356204U (‘204 u, machine translation) (all references of record).
Ota teaches a fluororubber composition which includes a fluororubber (A) (reads on fluoroelastomer (A)) and a carbon black (B) (Ab.), wherein the blending amount of carbon black is 5 to 65 parts by mass, said carbon black (B) preferably having a nitrogen adsorption specific area (N2SA) of 25 to 180 m2/g and dibutyl phthalate (DPB) absorption of 40 to 180 ml/100g (Ab, [0051-0055], ref. claims). The reference further teaches peroxide crosslinking agent (reads on (C) in an amount of 0.01 to 10 parts by mass, relative to 100 parts by mass of the fluororubber (A) ([0057-0062, 0075], working examples). Ota further teaches vinylidene-based fluoropolymers, include a second monomer unit such as 2,3,3,3-tetrafluoro propylene unit [0018] (reads on claimed fluroelastomer), and a fluororubber composition having a G' (G' (1%) - G' (100%)) difference of 120 kPa or more and 3,000 kPa or less ([0116], ref. claim 1).

Ota further teaches that the carbon black (B) may be any of furnace black, acetylene black, thermal black, channel black and graphite, with specific examples thereof including SAF-HS, SAF, N234, ISAF, ISAF-LS, ISAF-HS, N339, HAF-LS, HAS-HS, HAF, N351, LI-HAF, MAF-HS, MAF, FEF-HS, FEF, SRF-HS, SRF-HS. GPF, SRF, SRF-LS, FT, and MT, useable in isolation or as a combination of two or more types thereof, with SAF-HS, SAF, N234, ISAF, ISAF-LS, ISAF-HS, N339, HAF-LS, HAS-HS, HAF, N351, LI-HAF, and MAF-HS being the preferred type of carbon black [0051].
Ota is silent with regard to a composition comprising (1) carbon black having claimed number of foreign particles under claimed measurement conditions, and (2) having claimed G' (G' (1%) - G' (100%)) difference (claim 1).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05. 
With regard to (1), Ota teaches carbon blacks that have a nitrogen adsorption specific surface area (N2SA) of 25 to 180 m2/g and a dibutyl phthalate (DBP) oil absorption of 40 to 180 ml/100g, which properties meet the carbon black properties recited in claim 2. Moreover, the instant specification (PGPUB-[0077]) discloses specific examples of carbon black and preferred carbon blacks that overlap substantially with those disclosed in Ota’s [0051].
With regard to (2), Ota teaches an overlapping range of G' (G' (1%) - G' (100%)) difference of 120 kPa or more and 3,000 kPa or less ([0116], ref. claim 1).
Given the teaching in Ota on carbon blacks having properties in terms of N2SA and DPB oil absorption as disclosed in the instant specification and as recited in instant claim 2, the teaching on rubber compositions having a G' of overlapping scope, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare Ota’s fluororubber compositions comprising a fluororubber, a peroxide crosslinking agent and any of the disclosed carbon blacks in amounts that fall within the scope of the claimed invention to provide for compositions having G' within the claimed range, and reasonably expect the carbon blacks having N2SA and DPB oil absorption values within the scope of the claimed invention to meet the claimed number of foreign particles requirement under claimed measurement conditions, absent evidence to the contrary (obviates claim 1). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
In the alternative, CN ‘204U teaches that carbon black contains refractory components, hard carbon, rust etc. as impurities which will reduce the gelling performance, affect the surface finish of the product and reduce the tensile strength, flexural resistance and crack resistance, that in rubber products such as high grade sealing strips and cable sheaths, it will also affect the life cycle [0004, 0007]. Given the teaching in Ota on vinylidene-2,3,3,3-tetrafluoro propylene copolymers, on carbon blacks types and rubber compositions having G' of overlapping scope, the teaching in CN reference on a model for removing mechanical impurities from carbon black so as to improve the purity of ultra-fine carbon black powder, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to purify Ota’s carbon blacks having N2SA and DPB oil absorption values within the scope of the claimed invention by a model as taught by CN ‘204 U, and reasonably expect the purified carbon blacks to have a reduced number of carbon grit and/or carbon lumps, such as those within the scope of the claimed invention, for use in rubber compositions having G' as in the claimed invention.
With regard to claim 2, Ota teaches carbon black (B) as having a preferred nitrogen adsorption specific surface area (N2SA) of 25 to 180 m2/g and a dibutyl phthalate (DBP) of 40 to 180 ml/100g [0052].
With regard to claim 5, Ota teaches a crosslinked fluororubber article obtainable by crosslinking of the fluororubber composition [0014]. 
With regard to claim 6, as stated in paragraphs 11 and 12 above, Ota teaches examples of carbon blacks [0051] that substantially overlap with those disclosed in the instant specification (PGPUB-[0077]), with Ota’s carbon blacks having properties as disclosed in the specification [0077] and recited in instant claim 2, i.e. a nitrogen adsorption specific surface area (N2SA) of 25 to 180 m2/g and a dibutyl phthalate (DBP) oil absorption of 40 to 180 ml/100g. Given that Ota’s crosslinkable compositions may include a vinylidene-2,3,3,3-tetrafluoro propylene copolymers and on carbon blacks types of overlapping scope, i.e. same components in same amounts as that of the instant invention as disclosed in the specification, it would have been obvious to a skilled artisan, as of the effective filing date of the claimed invention, to reasonably expect Ota’s crosslinked fluororubber compositions based on that overlap in scope with the claimed invention to have the claimed hardness and claimed number of foreign particles on a tensile fractured surface, absent evidence to the contrary, because materials and their properties are inseparable. In the alternative, a skilled artisan would reasonably expect Ota’s crosslinked compositions comprising carbon blacks that are purified by a model disclosed in CN ‘204 U to provide for claimed hardness and tensile fractured surfaces having a reduced number of carbon grit and/or carbon lumps, such as those within the scope of the claimed invention, absent evidence to the contrary.
With regard to claim 7, Ota teaches a crosslinked fluororubber for a bladder for tire manufacturing (ref. claim 6).

Response to Arguments
In view of the amendment and Affidavit dated 5/9/22, all claim objections and rejections of record are withdrawn and new grounds of rejections are presented herein above. Applicant’s arguments dated 5/9/22 concerning rejections based on Ota reference, alone or in view of the CN reference, have been duly considered but are not deemed persuasive.
Applicant’s Arguments:
The carbon blacks ("seast 6" and "seast 3") used in Examples of Ota ([0209]) are those used in Comparative Examples 4, 5 and 8 of the present application ([0205] and [Table 4]).
Therefore, the carbon black used in the claimed invention is different from the carbon black disclosed in Ota. That is, Ota does not disclose the carbon black defined in claim 1 of the present application.
Further, Ota does not disclose that a crosslinked fluoroelastomer that has excellent resistance to crack growth at high temperature is obtained.
Therefore, Ota does not disclose or suggest the claimed carbon black having a number of foreign substances measured under specific conditions.
CN‘204 discloses a carbon black waste removing apparatus, and the apparatus mainly achieves separation of impurity particles and carbon black exhaust gas by performing rotational separation with respect to the carbon black exhaust gas. CN‘204 also discloses that the presence of an impurity (such as hard carbon) in the carbon black lowers the gelation performance, affects the roughness of the product surface, lowers the tensile strength, flexure resistance and crack resistance, and affects the use period of the product.
However, it is generally known that the above-mentioned various problems occur when impurities are present in carbon black. CN‘204 merely describes these problems, and does not disclose or suggest anything regarding crack growth resistance at high temperatures, which is a particular problem in a fluoroelastomer composition such as the claimed invention.
CN‘204 discloses that "Granules in the carbon black are deflected by the rotary separator and then descend by their own gravity to achieve the effect of slag removal, and furthermore, there are small granules in the carbon black that are not separated by the rotary separator, which are pulverized by a micrometer grinder, thus achieving the objective of reducing the residue of a 325 mesh (40 to 50 m) cleaning sieve in the carbon black" ([0005]).	
As discussed above, the impurity in CN‘204 is only about 40 to 50 m in size, and “foreign matter having a Heywood diameter of 5 um or more” as in the claimed invention is not assumed at all.

Examiner’s Response:
Although Ota’s seast 6 and seast 3 carbon blacks used in Examples Ota have number of foreign particles confirmed on fracture surface outside of the claimed range, Ota’s carbon blacks are not limited to exemplified embodiments and the general disclosure teaches a wide variety of carbon blacks [0051]. Moreover, the secondary reference teaches ultra-fine carbon black powders of improved purity and a model for obtaining the same. Additionally, given the teaching in CN‘204 that granules in the carbon black are subject to purification by rotary separation, gravity separation and pulverization by a micrometer grinder and reducing the residue of a 325 mesh (40 to 50 m), it would be obvious to a skilled artisan that the purified carbon black would encompasses claimed foreign matter having a Heywood diameter of 5 um or more. Thus, Ota, alone or in combination with the CN reference, obviates a composition comprising claimed fuoroelastomer, carbon black within claimed range and peroxide, and may include any of the disclosed species of carbon black or disclosed species of carbon black having improved purity, including those having claimed number foreign particles and Heywood diameter, and the compositions of overlapping scope must be capable of providing for all the advantages of the claimed compsoitions.
Even from the standpoint of unexpected results, the representative inventive example of the claimed invention is Example 6 comprising fluroelastomer A2 and carbon black B1 having a number of foreign particles of 11 (Tables 1, 3), with resistance to crack growth at high temperature. However, Example 6 is based on composition comprising a specific fluoroelastomer A2, a specific carbon black content having a number of foreign particles of 11 and having a specific G', and is not reasonably representative of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762